         Case 7:19-cv-00405 Document 15 Filed on 02/11/20 in TXSD Page 1 of 3



                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    MCALLEN DIVISION

    UNITED STATES OF AMERICA,                         §
                                                      §
                               Plaintiff,             §
                                                      §
    v.                                                §          CASE NO.       7:19-CV-405
                                                      §
    12.559 ACRES OF LAND, MORE OR                     §
    LESS, SITUATE IN HIDALGO                          §
    COUNTY, STATE OF TEXAS; AND                       §
    GERARDO MARTINEZ, ET AL.,                         §
                                                      §
                             Defendants.              §

_____________________________________________________________________________

               UNITED STATES OF AMERICA’S STATUS REPORT
______________________________________________________________________________

           In response to the District Court Order dated January 10, 20201, the United States of

America hereby informs the Court as follows:

1.         In its Notice of Settlement2, the United States apprised the Court that the tenant, Marvin

           Fuller, agreed to execute a disclaimer upon his return to South Texas after Christmas.

2.         Shortly after Christmas, Mr. Fuller contacted undersigned counsel to discuss how far the

           taking would extend into the croplands.

3.         On January 27, 2020, the U.S. Army Corps of Engineers (hereinafter “USACE”) staked

           the property so that Mr. Fuller could observe the extent of the taking into the croplands.

4.         Shortly thereafter, Mr. Fuller requested the specific acreage of the taking that extended into

           the croplands so that he could negotiate a modification of his lease with Gerardo Martinez.




1
    Dkt. No. 13.
2
    Dkt. No. 12.

                                                 Page 1 of 3
                                                Status Report
      Case 7:19-cv-00405 Document 15 Filed on 02/11/20 in TXSD Page 2 of 3



5.     On February 7, 2020, the USACE determined that the measurement from the toe of the

       levee to the southern edge of the taking is 3.722 acres or 4,139 square feet.

6.     On the same day, undersigned counsel notified Defendants of the aforementioned

       measurements so that they could begin working on a modification of their lease.

7.     Mr. Fuller has agreed to sign a disclaimer upon the execution of the lease modification.

8.     Counsel for the United States and Gerardo Martinez are concurrently working on finalizing

       the “Joint Motion for Order Establishing Just Compensation, Granting Possession, and

       Distributing Funds on Deposit in the Registry of the Court for Tract RGV-WSL-8002.”

9.     Upon Mr. Fuller’s dismissal from the case, the parties will proceed to finalize the Joint

       Motion which will distribute the agreed upon amount of just compensation, grant

       possession of Tract RGV-WSL-8002 to the United States and close the case on the Court’s

       docket.

10.    The United States requests 30 days in order to allow the parties an opportunity to finalize

       the lease modification and Joint Motion.

                                                     Respectfully submitted,

                                                     RYAN K. PATRICK
                                                     United States Attorney
                                                     Southern District of Texas

                                             By:     s/ N. Joseph Unruh _____
                                                     N. JOSEPH UNRUH
                                                     Assistant United States Attorney
                                                     Southern District of Texas No. 1571957
                                                     Texas Bar No. 24075198
                                                     1701 W. Bus. Hwy. 83, Suite 600
                                                     McAllen, TX 78501
                                                     Telephone: (956) 618-8010
                                                     Facsimile: (956) 618-8016
                                                     E-mail: Neil.Unruh@usdoj.gov
                                                     Attorney-in-Charge for Plaintiff



                                            Page 2 of 3
                                           Status Report
     Case 7:19-cv-00405 Document 15 Filed on 02/11/20 in TXSD Page 3 of 3



                                CERTIFICATE OF SERVICE

       I, N. Joseph Unruh, Assistant United States Attorney for the Southern District of Texas, do

hereby certify that on this 11th day of February, 2020, a copy of the foregoing was served on the

following parties in accordance with the Federal Rules of Civil Procedure.

Roy B. Brandys
Barron, Adler, Clough & Oddo, LLP
808 Nueces Street
Austin, TX 78701
brandys@barronadler.com

Mr. Marvin Fuller

Weslaco, TX 78596



                                            By:      s/ N. Joseph Unruh            _____
                                                     N. JOSEPH UNRUH
                                                     Assistant United States Attorney




                                            Page 3 of 3
                                           Status Report
